NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NORMAN E. STURDIVANT,
Claimant-Appellan,t, -
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7001
Appea1 from the United States Court of Appeals for
Veterans C1aims in 08-1762, Chief Judge Wi11iam P.
Greene, Jr.
ON MOTION
ORDER
Upon consideration of Norman E. Sturdivant’s motion
for a 45-day extension of time, until Apri1 21, 2011, to file
his brief
IT ls 0RDERED THA'1‘;
The motion is granted

STURDIVANT V. DVA
2
FOR THE COURT
 0 3  /s/ J an Horba1y
Date J an Horba1y
cc; Kenneth M. Carpenter, Esq.
Al1ison Kidd-Mi11er, Esq.
s21
CIerk
FlLE
u.s. croom 0F A?PEALs rel
ms FEnEnAL macon
l‘1AR 03 2011
JAN HDRBAL¥
C|.ER(